McMILLIAN, Circuit Judge,
concurring.
I concur in the decision to deny appellees’ petition for rehearing.
I agree that the procedural posture of the present case distinguishes it from the cases cited by appellees in their petition for rehearing. In the present case appellees began this litigation as federal plaintiffs. On the day before the federal trial began, however, appellants launched, somewhat belatedly, a pre-emptive strike by filing a declaratory judgment action in state court, and appellees became state defendants. No doubt prompted by our reversal of the district court’s decision refusing to abstain, appellees filed a “cross petition” in state court in which they asserted their federal claims. By doing this, appellees opted to “freely and without reservation” litigate their federal claims in state court and to forego their right to return to district court. See England v. Louisiana State Board of Medical Examiners, 375 U.S. 411, 419, 84 S.Ct. 461, 467, 11 L.Ed.2d 440 (1964) (England). By comparison, in the cases cited by appellees, the federal plaintiffs did not “freely and without reservation” abandon their original choice of a federal forum and submit their entire case, including their federal claims, to the state courts. In these cases the federal plaintiffs reserved their federal claims for decision in federal court, returned to federal court following their Pullman-mandated diversions to state court, and then sought attorney’s fees in federal court for the work performed in the related state court actions.
The present case is essentially the converse: appellees as the prevailing parties in state court seek attorney’s fees for the work performed in the related federal court action. Appellees are in the wrong forum; they should file their motion for attorney’s fees under § 1988 in the state court. See Maine v. Thiboutot, 448 U.S. 1, 11 & n. 12, 100 S.Ct. 2502, 2508 & n. 12, 65 L.Ed.2d 555 (1980) (award of attorney’s fees per § 1988 is part of the § 1983 remedy whether the action is brought in federal or state courts); Thompson v. Village of Hales Corners, 115 Wis.2d 289, 340 N.W.2d 704, 715-16 n. 7 (1983); Royer v. Adams, 121 N.H. 1024, 437 A.2d 316, 318 (1981) (per curiam). Appellees would be entitled attorney’s fees for the work performed in connection with the federal court proceedings as well as the proceedings in the state courts and before Supreme Court. Ordinarily, the Pullman -mandated state court action would have been an ancillary part of the federal court action. In the present case, however, the federal court action served only as the precursor of the state court action because appellees chose to litigate their federal claims in the state courts. See England, 375 U.S. at 419, 84 S.Ct. at 466. The *195federal court proceedings thus became an ancillary part of the state court action and involved work that was “both useful and of a type ordinarily necessary” to the successful outcome of the state court litigation. Webb v. County Board of Education, 471 U.S. 234, 243, 105 S.Ct. 1923, 1928, 85 L.Ed.2d 233 (1985) (Webb). In fact, the parties submitted to the state trial court the transcript of the federal court proceedings and the district court’s March 15 order.
Unlike my colleagues, I believe that New York Gaslight Club, Inc. v. Carey, 447 U.S. 54, 100 S.Ct. 2024, 64 L.Ed.2d 723 (1980) (Carey), is analogous to the present case. In Carey the Court held that a successful Title VII plaintiff was entitled to recover attorney’s fees under § 706(k) of the Civil Rights Act of 1964, 42 U.S.C. § 2000e-5(k), a fee provision similar to § 1988, for the state administrative proceedings that she was required to pursue before she could sue in federal court. Id. at 60-66, 100 S.Ct. at 2029-32. In Webb the Court held that a successful § 1983 plaintiff was not entitled to attorney’s fees under § 1988 for state administrative proceedings that the plaintiff was not required to pursue before commencing the federal court action. 471 U.S. at 240-41, 105 S.Ct. at 1927. The Court explained that
[t]he difference between Carey and this case is that in Carey the statute that authorized fees, Title VII (of the Civil Rights Act of 1964), also required a plaintiff to pursue available state administrative remedies. In contrast, nothing in § 1983 requires that a plaintiff exhaust his [or her] administrative remedies before bringing a § 1983 suit.
Id. at 241, 105 S.Ct. at 1927, citing Smith v. Robinson, 468 U.S. 992, 1011 n. 14, 104 S.Ct. 3457, 3468 n. 14, 82 L.Ed.2d 746 (1984) (citation omitted).
In my view, abstention is analogous to exhaustion because it forces federal plaintiffs to litigate in state court, usually as plaintiffs but occasionally as defendants. See England, 375 U.S. at 429, 84 S.Ct. at 472 (Douglas, J., concurring). The Pullman abstention doctrine required appellees to submit their state law questions to the state courts before they could return to federal court. Under these circumstances appellees had no choice but to litigate in state court. Justice Brennan, in his opinion concurring m part and dissenting in part in Webb, recognized the similarity between exhaustion and abstention for purposes of attorney’s fees under § 1988: “Where a court [decides to abstain and] incorporates such [ancillary state] proceedings as part of the adjudicatory or remedial scheme, surely they function demonstrably ‘to enforce a provision’ of the civil rights laws within the meaning of § 1988.” 471 U.S. at 248, 105 S.Ct. at 1931.
Finally, because I am confident that the state court will acknowledge that appellees, following their success in the Supreme Court, are the prevailing parties and will award them attorney’s fees for the federal court proceedings, as well the state court and Supreme Court proceedings, I do not decide whether appellees are prevailing parties in federal court. One could argue, however, that appellees were in fact prevailing parties in the district court because they achieved at least part of the relief they sought. By obtaining the TRO and preliminary injunctive relief, they succeeded, albeit briefly, in preventing the board of freeholders from taking any final action or submitting a final proposal until the district court ruled on the merits. It may be that, at least for purposes of preserving appellees’ claim for attorney’s fees in federal court, our June 19 order should have dismissed only the appeal as moot and not the entire action. See Crowell v. Mader, 444 U.S. 505, 506, 100 S.Ct. 992, 992, 62 L.Ed.2d 701 (1980) (per curiam); Williams v. Alioto, 625 F.2d 845, 848 (9th Cir.1980) (per curiam), cert. denied, 450 U.S. 1012, 101 S.Ct. 1723, 68 L.Ed.2d 213 (1981).
ON MOTION TO MODIFY
The St. Louis County Board of Freeholders (the Board) in its separate motion of December 7, 1989, has asked this Court to modify the language of our order of November 21, 1989, denying rehearing of our denial of appellees’ motion for reimbursement of attorney fees for litigation of this case in the District Court and this Court. We deny the motion.
The Board contends that some of the language in our order is potentially prejudicial to its motion now pending before the Missouri Supreme Court, which motion seeks to establish the meaning of the term “freeholder” as used in the Missouri Constitution, Article VI, Section 30. We have *196carefully reviewed our order and find nothing therein that could be construed as bearing on the meaning of “freeholder” in this or any other provision of the Missouri Constitution or on the ability of the Missouri Supreme Court to reach that issue given the procedural posture of the case. We emphasize that nothing in our order of November 21, 1989, is intended to have any effect upon the Missouri Supreme Court’s consideration of the motion now before it.
Motion denied.